DETAILED ACTION
This office action follows a reply filed on January 31, 2022.  Claim 1 has been amended.  Claims 1, 2 and 5-15 are currently pending and under examination.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
The prior art rejections are withdrawn, as Redondo clearly teaches the composition as comprising a blend of polyolefins, rather than a blend of a polyolefin and a silane modified EVA, as claimed.
However, upon further consideration, a new ground(s) of rejection is proposed below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Applicants disclose that “ground magnesium hydroxide” is meant magnesium hydroxide obtained by grinding minerals based on magnesium hydroxide; therefore, the limitation “ground magnesium hydroxide” excludes the use of synthetic magnesium hydroxide.

Double Patenting
Claims 1, 2 and 5-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/767633 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
App. No. ‘633 claims a polyolefin composition comprising (A) a polyolefin homo- or copolymer; (B) ground magnesium hydroxide having a particle size distribution of 1.5 to 5.0 micron in an amount of 30-65 wt%; and a silicone fluid or gum in an amount of 0.1-20 wt% (claim 1), further comprising a borate in an amount of 5-25 wt% (claim 2), where the polyolefin has a polar monomer and a silane containing monomer (claims 8-11), the silicone fluid is organomodified (claims 6-7), and the borate is calcium borate (claims 3-5), and the composition is used for preparing a wire or cable (claims 14-15). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
Claims 1, 2 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US 2018/0268956) in view of GB 2278605.
Shimada teaches a composition for electric wire coating material comprising (A) silane-grafted polyolefin obtained by grafting a silane coupling agent onto a polyolefin, where the polyolefin is listed to include ethylene-vinyl acetate and ethylene-(meth)acrylic acid ester copolymers (p. 2, [0047]), where Shimada teaches an additional component of the composition to include (H) modified silicone oils, such as dimethyl silicone oil, modified with fluorine, polyether, alcohol, amino or phenol (p. 7, [0095]), which meets applicants’ silicone fluid.
Shimada exemplifies a composition 90 parts silane-grafted polyolefin, 5 parts unmodified polyolefin, 5 parts copolymer, 60 parts magnesium hydroxide, 7 parts zinc oxide, 7 parts imidazole compound, 1 part antioxidant, 0.5 parts metal deactivator and 3 parts silicone oil, suggesting a composition comprising about 34 wt% magnesium hydroxide and 2 wt% silicone oil.
Shimada does not teach the inclusion of a borate, as claimed.
GB ‘605 teaches that replacement of a part of magnesium hydroxide by borate compounds results in mixtures giving improved flame and smoke retardancy in polymer compositions (p. 2), where the magnesium hydroxide and the inorganic borate are present in a weight ratio of preferably 10:1 to 2:1 (p. 3, ll. 1-7), and the weight ratio of polymer and filler ranges from 0.4 to 2.5 (p. 3, 8-9).  
GB ‘605 teaches the magnesium hydroxide as having an average particle size of 0.5-8 micron and a specific surface area of 2-20 m2/g (p. 3), where the magnesium hydroxide is naturally occurring brucite (p. 3, ll. 13-18).  GB ‘605 teaches the inorganic borates to include naturally occurring colemanite (Ca2B6O11 5H2O) or synthetic calcium borate (p. 3, l. 30 to p. 4, l. 4).  GB ‘605 
GB ‘605 exemplifies a composition comprising 150 parts magnesium hydroxide to 100 parts polyolefin in Example 1, and then uses 150 parts of a mixture of 3:1 mixture of magnesium hydroxide and colemanite in Example 2, showing that the replacement of a part of the magnesium hydroxide by calcium borate compounds resulted in a substantially decreased smoke evolution (pSEA) and total heat release (THR), as shown below:

    PNG
    media_image1.png
    217
    378
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted the 60 parts of magnesium hydroxide of Shimada with a 3:1 mixture of magnesium hydroxide and calcium borate, as GB ‘605 teaches that this allows for a decrease in smoke evolution and total heat release, as Shimada teaches a desire to prepare cables having low-smoke self-extinguishing properties (col. 1, 21-26).
Substituting the 60 parts of magnesium hydroxide in Redondo with a 3:1 mixture of magnesium hydroxide and calcium borate suggests a composition comprising 45 parts magnesium hydroxide and 15 parts calcium borate, or a 
Shimada in view of GB ‘605 is prima facie obvious over instant claims 1, 2, 6, 7, 8, 10-12, 14 and 15.
As to claim 5, Shimada teaches the inclusion of 0.1-5 wt% silane on the polyolefin, which overlaps with the claimed range of 0.2-4 wt%, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claim 9, Shimada teaches the inclusion of magnesium hydroxide having a particle size of 0.5-5 micron (p. 5, [0078]), the range of which overlaps with the claimed range of 1.5-5.0 micron, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.

Response to Arguments
Applicant’s arguments with respect to the instant invention have been considered but are moot because the new ground of rejection does not rely on the Redondo reference specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766